Citation Nr: 1104887	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 2002 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge (VLJ) in December 2010.  He failed to report for this 
hearing.  The Veteran has provided no explanation for his failure 
to report and has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim for service connection for a neck disability must 
be remanded for further evidentiary development.  In this regard, 
the Board notes that, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; and 
(3) evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See, e.g., Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In this case, the evidence of record contains a current diagnosis 
of chronic cervical strain.  See the July 2008 VA examination 
report.  Furthermore, the Veteran's service treatment records 
indicate that he was involved in a motor vehicle accident during 
service.  While the Veteran did not complain of neck pain, the 
record indicates that the Veteran was confused after the accident 
and that he later reported having a "mild dull headache" 
suggesting that a head injury had been incurred.  The record does 
not contain any competent evidence which addresses whether his 
currently diagnosed chronic cervical strain is related to his in-
service motor vehicle accident. 

Under these circumstances, a nexus opinion must be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. 
Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 
3.159(c)(4) (2010) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Further review of the record reveals that the Veteran was treated 
at the Trident Regional Medical Center on November 17, 2003 
following his in-service motor vehicle accident.  While the 
record includes a computed tomography scan from this hospital, 
the Veteran's emergency department records have not been 
associated with his claims folder.  Therefore, on Remand, VA 
should attempt to obtain, and associate, these records with the 
Veteran's claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the 
Veteran received at the Trident Regional 
Medical Center in Charleston, South Carolina 
from November 2003.  All efforts to obtain 
such records should be documented in the 
claims folder.  All such available documents 
should be associated with the Veteran's 
claims folder.  

2.  Then, accord the Veteran an appropriate 
VA examination to determine the nature, 
extent, and etiology of any neck disability 
that he may have.  The Veteran's claims 
folder, including a copy of this remand, must 
be made available to the examiner.  All 
diagnostic testing deemed necessary, 
including X-rays, should be accomplished.  

For any neck disability diagnosed on 
examination, the examiner should opine as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disability had its clinical onset 
in service or is otherwise related to active 
duty.  Complete rationale for all opinions 
expressed should be provided.  

3.  Following completion of the above, 
readjudicate the issue of entitlement to 
service connection for a neck disability.  If 
the decision remains adverse to the Veteran, 
he and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


